¶ 1 Department I of the Court, composed of Chief Justice Fairhurst and Justices Johnson, Owens, Wiggins and Gordon McCloud, considered at its March 5, 2019, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 The Respondent's motion for extension of time to file an answer to the petition for review is denied. The petition for review is also denied.
For the Court
/s/ Fairhurst, CJ. CHIEF JUSTICE